Case:19-10724-SDB Doc#:77 Filed:03/26/21 Entered:03/26/21 13:15:00 Page:1 of 5

UNITED STATES BANKRUPTCY COURT

Southern District of Georgia

Inre: Thomas D. Screws, Jr. Chapter 13

Case No. 19-10724-SDB
Debtor(s).

MODIFICATION TO CHAPTER 13 PLAN AFTER CONFIRMATION

1. Thomas D. Screws, Jr. , the Proponent(s) of the modification, file(s) this motion to modify the plan
confirmed previously in this case as follows:

a. Increase payments as follows: $1,110.00 per month for the balance of the plan
b. Decrease payments as follows:

c. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured
claim to the extent shown below upon confirmation of this proposed modification. The Proponent(s)
request(s) that upon confirmation of the plan, as modified, the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured
claim in paragraph 4(h) of the plan if the creditor amends its previously-filed, timely claim within 180 days
from the entry of the order confirming this proposed modification or by such additional time as the creditor
may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

 

d. Other Provisions: The dividend to the unsecured creditors shall be increased to $11,740.00.
2. Proponent(s) assert(s) as the basis for the modification the following facts: Office of the Chapter 13
Trustee requested an increase in dividend to $11,740.00 comprised of the current confirmed dividend

to unsecured creditors in the amount of $8,315.00 plus $3,425.00 for the 2012 UTV Polaris.

3. Except as provided herein, all terms of the plan as previously confirmed remain in full force and effect.

 

 

3/26/2021 s/Thomas D. Screws, Jr.
Date Proponent I
Proponent 2

Revised 12/1/2017 Form 2017-4-B
Case:19-10724-SDB Doc#:77 Filed:03/26/21 Entered:03/26/21 13:15:00 Page:2 of 5

United States Bankruptcy Court

SOUTHERN DISTRICT OF GEORGIA
In the matter of:

Thomas D. Screws, Jr.

Chapter 13 Case No. 19-10724-SDB
Debtor(s)

NOTICE OF MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION

Pursuant to 11 U.S.C. § 1329, a proposed modification to the plan has been filed in this case, as shown on the
copy attached hereto.

This modification may result in a reduction of the dividend to unsecured creditors. Secured and priority
creditors may also be affected.

"Any holder of a secured claim that has accepted or rejected the plan is deemed to have accepted or rejected, as
the case may be, the plan as modified, unless the modification provided for a change in the rights of such holder
from what such rights were under the plan before modification, and such holder changes such holder's previous
acceptance or rejection." 11 U.S. C. § 1323(c) (made applicable by § 1329(b)(1)).

If you have legal grounds to object to the modified plan, or if you wish the Court to consider your views on the
plan, you must file a written objection to the modified plan with the Clerk of the Bankruptcy Court before the
expiration of twenty-one (21) days from the date stated in the certificate of service, pursuant to Fed. R. Bankr.
P. 3015(h).

If you mail your objection to the court, you must mail it early enough so that it will be received within the
time referenced above. You must also send a copy of your objection to the Proponent(s) of the modification.
Ifa timely objection is filed, you will receive notice of the date, time and place of a hearing. If you or your
attorney do not take these steps, the Court will decide that you do not oppose the modified plan and will enter
an order confirming the plan as modified.

Date: 3/26/2021 s/Michon Walker
Attorney for Proponent(s) of Modification

 

 

Lucinda Rauback, Clerk
United States Bankruptcy Court
Southern District of Georgia

Revised 1/2/18
Case:19-10724-SDB Doc#:77 Filed:03/26/21 Entered:03/26/21 13:15:00 Page:3 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN THE MATTER OF: )
)
THOMAS D. SCREWS, JR. ) CASE NO: 19-10724-SDB
DEBTOR ) CHAPTER 13
CERTIFICATE OF SERVICE

 

This is to certify that I have this day served a copy of the foregoing Modification to Chapter
13 Plan After Confirmation, Notice of Modification of Plan After Confirmation, and Certificate of
Service upon the debtor and all creditors by depositing copies of same in the U.S. Mail with
sufficient postage affixed to insure proper delivery and to the Chapter 13 Trustee by electronic
notice.

Huon Le, Chapter 13 Trustee
notices@chp13aug.org

See attached mailing matrix.

This 26th day of March, 2021.

s/Michon Walker

 

Michon Walker, Attorney for Debtor
GA Bar No: 732413

P.O. Box 64

Arthur L. Walker & Associates, LLC
Sandersville, GA 31082

(478) 552-0552
walkmd@comcast.net

 
Label Matrix £4 486a1 etibing “4° SDB
1130-1

Case 19-10724-SDB

Southern District of Georgia

Augusta

Fri Mar 26 12:27:46 EDT 2021

Capital One Bank
P. 0. Box 30281
Salt Lake City, Utah 84130-0281

Citizens Bank of the South
P. 0. Box 836
Sandersville, Georgia 31082-0836

First State Bank
P. 0. Box 555
Virens, Georgia 30833-0555

(p) GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Jefferson County Hospital
1067 Peachtree Street
Louisville, Georgia 30434-1599

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

(p) TEMPOE LLC DBA WHY NOT LEASE IT
ATTN BOB HOLWADEL

720 EAST PETE ROSE WAY SUITE 400
CINCINNATI OH 45202-3576

Michon D. Walker

Arthur L. Walker & Associates, LLC
P. 0. Box 64

Sandersville, GA 31082-0064

Mark L. Wilhelmi

3527 Wheeler Road, Suite 401
Cadence Bank Building
Augusta, GA 30909-6718

Doc#:27,,, Fileg;03/26/21 Entered:03/26/21 4 20,5:00, Paget of 5

1490 North Columbia Street
Milledgeville, Georgia 31061-2309

Capital One Bank (USA), N.A.
4515 N Santa Fe Ave
Oklahoma City, OK 73118-7901

Comenity/Capital Bank/Zale
P. 0. Box 182120
Columbus, Ohio 43218-2120

Future Finance Company
214 Broad Street
Wrens, GA 30833-1109

Internal Revenue Service

401 West Peachtree Street, NW
Stop 334-D

Atlanta, Georgia 30308-3539

Jefferson County Tax Commissioner
P.O. Box 426
Louisville, Georgia 30434-0426

Thomas David Screws, Jr.
3077 Nelson Circle
Louisville, GA 30434-3267

United States Attorney
P.O. Box 2017
Augusta GA 30903-2017

Michon Danielle Walker

Arthur L. Walker & Associates, LLC
P.O. Box 64

Sandersville, GA 31082-0064

Wrens Finance
217 Broad Street, NE
Wrens, Georgia 30833-1110

A92C CEDAR LANE SUITE 442
TEANECK NJ 07666-1713

Citizens Bank of the South

Attn: James Francis, Registered Agent
132 South Harris Street

Sandersville, Georgia 31082-1702

First State Bank

James H. Standard, Jr., Registered Agent
300 Broad Street

Wrens, Georgia 30833-1111

Future Finance, Inc.
P. 0. Box 555
Wrens, GA 30833-0555

Internal Revenue Service
P. 0. Box 7346
Philadelphia, Pennsylvania 19101-7346

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Security Credit Services
306 Enterprise Drive
Oxford, Mississippi 38655-2762

Verizon

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118-7901

Daniel L Wilder

Emmett L. Goodman, Jr., LLC
544 Mulberry Street, Suite 800
Macon, GA 31201-2776

Wrens Finance

Attn: Greg A. Holley, Registered Agent
217 Broad Street, NE

Wrens, Georgia 30833-1110

 
Case:19-10724-SDB Doc#:77 Filed:03/26/21 Entered:03/26/21 13:15:00 Page:5 of 5

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Atlas Acquisitions LLC (d)Atlas Acquisitions LLC Georgia Department of Revenue
492C Cedar Lane, Ste 442 492C Cedar Lane, Ste 442 Compliance Division ARCS - Bankruptcy
Teaneck, NU 07666 Teaneck, NJ 07666 1800 Century Blvd, N.E. Suite 9100

Atlanta, Georgia 30345-3205

Tempoe, LLC
1750 Elm Street, Suite 1200
Manchester, New Hampshire 03104

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)First State Bank (d)Huon Le End of Label Matrix
P.O. Box 2127 Mailable recipients 29
Augusta, GA 30903-2127 Bypassed recipients 2

Total 31
